Citation Nr: 1545484	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  15-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for right ankle disability, and if so, entitlement to service connection for right ankle disability.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for right knee disability, and if so, entitlement to service connection for right knee disability.

3. Whether new and material evidence has been submitted to reopen a claim of service connection for right shoulder disability, and if so, entitlement to service connection for right shoulder disability.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for sarcoidosis.

6. Entitlement to service connection for emphysema.

7. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

8. Entitlement to service connection for left knee disability.

9. Entitlement to service connection for left ankle disability.

10. Entitlement to service connection for low back disability.

11. Entitlement to service connection for left shoulder disability.

12. Entitlement to service connection for acquired psychiatric disability including major depression with psychosis.

13. Entitlement to service connection for skin disorders.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). In that decision, the RO denied reopening of previously denied claims for service connection for disabilities of the right ankle, right knee, and right shoulder. The RO denied service connection for diabetes, sarcoidosis, emphysema, COPD, disabilities of the left knee, left ankle, low back, and left shoulder, major depression with psychosis, and skin disorders.

Before the Veteran appealed the issues addressed in the present decision, he had a pending appeal of a June 2009 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus. Those issues were assigned a different Board docket number. They are addressed in a separate Board decision.

In this decision, the Board is granting reopening of a previously denied claims for service connection for right ankle and right shoulder disabilities. Now that those reopened service connection claims are to be considered on their merits, the Board finds that additional evidence should be developed. Additional evidence also is needed regarding the claims for service connection for emphysema, COPD, left shoulder disability, and skin disorders. All of those claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with the June 2009 decision that denied reopening service connection for right ankle disability. No new and material evidence was received within a year after that rating decision. 

2. Evidence received since the June 2009 rating decision includes medical evidence of a current right ankle disability.

3. The Veteran did not file a notice of disagreement with the denials, in a March 2006 rating decision, of service connection for right knee and right shoulder disabilities. No new and material evidence was received within a year after that rating decision. 

4. Evidence received since the March 2006 rating decision does not relate current right knee arthritis to any injury, disease, or other events during service.

5. Evidence received since the March 2006 rating decision includes evidence of right shoulder injury during service.

6. Diabetes mellitus was not found during or soon after service. Type II diabetes mellitus found from 2005 forward is not related to disease, injury, or other events in service.

7. The Veteran has not been found to have sarcoidosis.

8. There is no report or record of left knee injury or disease during service. Chronic or recurrent left knee pain noted many years after service is not attributable to any events in service.

9. There is no report or record of left ankle injury or disease during service. Chronic or recurrent left ankle pain noted many years after service is not attributable to any events in service.

10. There is no report or record of low back injury or disease during service. Chronic or recurrent low back pain noted many years after service is not attributable to any events in service.

11. Mental disorders later diagnosed as major depression with psychosis had onset during active service.


CONCLUSIONS OF LAW

1. The June 2009 rating decision denying reopening service connection for right ankle disability is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Evidence received since the June 2009 rating decision is new and material to a claim for service connection for right ankle disability. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156.

3. The March 2006 rating decision denying service connection for disabilities of the right knee and right shoulder is a final decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

4. Evidence received since the March 2006 rating decision is not new and material to a claim for service connection for right knee disability; the March 2006 rating decision is not reopened. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.

5. Evidence received since the March 2006 rating decision is new and material to a claim for service connection for right shoulder disability. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.

6. Current diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7. No sarcoidosis was incurred or aggravated in service, nor may sarcoidosis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8. No current left knee disability was incurred or aggravated in service, nor may any left knee arthritis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

9. No current left ankle disability was incurred or aggravated in service, nor may any left ankle arthritis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

10. No current low back disability was incurred or aggravated in service, nor may any thoracolumbar spine arthritis be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

11. Psychiatric disorders including major depression with psychosis were incurred in service. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA provided the Veteran notice in letters issued in June 2005, March 2009, August 2011, and December 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The assembled treatment records and examination reports provide relevant information that is sufficient to address the issues that the RO is addressing at this time. The Veteran has not had VA examinations that addressed his claims for service connection for diabetes mellitus, sarcoidosis, emphysema, COPD, disabilities of the left knee, left ankle, low back, and left shoulder, and skin disorders. The United States Court of Appeals for Veterans (Court) has explained that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Board finds that VA examinations are warranted regarding the claims for service connection for emphysema, COPD, left shoulder disability, and skin disorders. The Board is remanding those claims for examinations. As explained further below, the Board finds that VA examinations are not warranted regarding the claims for service connection for diabetes, sarcoidosis, and disabilities of the left knee, left ankle, and low back.

VA treatment records show that the Veteran has diabetes mellitus. His service treatment records do not show any finding or suspicion of diabetes. The assembled medical records do not indicate that his diabetes became manifest soon after his service. The earliest notation of his diabetes is in records dated in 2005. He filed a claim for service connection for multiple disorders including diabetes, but he has not specifically asserted that his diabetes began during his service, or that his diabetes is related to any disease, injury, exposure, or other events during his service. There is no medical evidence suggesting a nexus between the current diabetes and service. The Board finds that the record does not meet even the low threshold for indicating that the current diabetes may be associated with service. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim for service connection for diabetes.

The Veteran's service treatment records do not show any finding of sarcoidosis. Records of VA treatment in 2005 through 2014 do not show any finding of sarcoidosis. The Veteran filed a claim for service connection for sarcoidosis, but he has not identified any finding, diagnosis, or treatment of sarcoidosis. Nor has he explained why he believes that he had sarcoidosis in service or has it presently. In the absence of competent evidence of signs, symptoms, or diagnosis of current sarcoidosis, or any indication of sarcoidosis during service, the record does not meet even the low threshold for indicating that he has sarcoidosis that may be associated with service. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim for service connection for sarcoidosis.

The Veteran's service treatment records do not show any complaints or problems involving his left knee, left ankle, or low back during service or at separation from service. Records of post-service treatment from 2005 forward reflect his reports of musculoskeletal pain in multiple areas, including both knees, both ankle, and the low back. He filed a claim for service connection for multiple disorders including disabilities in both knees, both ankles, and the low back. He has not specifically contended, however, that problems in his left knee, left ankle, or low back began during service, or are related to any disease, injury, exposure, or other events during service. Clinicians treat his musculoskeletal pain with pain medication. However, there is no medical evidence suggesting that his post-service disabilities of the left knee, left ankle, or low back are related to his service. The Board finds that the record does not meet even the low threshold for indicating that the current disabilities of the left knee, left ankle, or low back may be associated with service. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim for service connection for disabilities of the left knee, left ankle, or low back.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Ankle Disability

The Veteran contends that he has right ankle disability residual to injury in service. 

In a March 2006 rating decision, the RO denied service connection for right ankle disability.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

The Veteran submitted in March 2006 an NOD with the denial of service connection for right ankle disability. In April 2007, the RO issued a statement of the case (SOC) regarding the claim for service connection for right ankle disability. The Veteran did not submit a substantive appeal to perfect or complete his appeal. Therefore, the March 2006 rating decision became final. No evidence that was new and material to the right ankle disability claim was received within the appeal period. No additional service department records were received after that rating decision.

In February 2009, the Veteran requested to reopen a claim for service connection for right ankle disability. In a June 2009 rating decision, the RO denied reopening of a claim for service connection for right ankle disability. The Veteran submitted an NOD that addressed other issues decided in the June 2009 rating decision, but did not address the right ankle issue. The June 2009 decision with respect to the right ankle therefore became final. No evidence that was new and material to the right ankle disability claim was received within the appeal period.

In May 2011, the Veteran again requested to reopen a claim for service connection for right ankle disability. In a May 2013 rating decision, the RO denied reopening of a claim for service connection for right ankle disability. The Veteran initiated and perfected an appeal of that decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The most recent final disallowance on any basis of the Veteran's claim for service connection for right ankle disability is the June 2009 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence that was in the claims file in June 2009 includes service treatment records, post-service treatment records, and statements from the Veteran and his wife. In the report of a November 1978 examination of the Veteran for entrance into service, the examiner checked normal for the condition of his lower extremities. In March 1980, he had treatment for right ankle injury, described as apparent inversion injury. A treating clinician found decreased range of motion and increased swelling. A clinician provided an impression of right ankle sprain. Treatment included a short leg cast or brace for two weeks and the use of crutches. On a November 1982 examination for separation from service, the examiner checked normal for the condition of his lower extremities. 

In VA treatment in April 2005, the Veteran reported a history of right ankle fracture. In his May 2005 claim for service connection for right ankle disability, he indicated that he sustained fracture of his right ankle during service, in May 1981. In October 2005, he underwent right foot surgery, to address hallux abductovalgus, at a VA facility.

In the March 2006 rating decision denying service connection for right ankle disability, the rating official explained that the Veteran's service treatment records did not show any right ankle fracture, nor any ongoing right ankle disability at the time of the service separation examination. The official also found that the 2005 VA treatment record reflecting a history of right ankle fracture did not show that the Veteran had a current right ankle disability.

VA treatment records from 2007 through 2009 reflect ongoing reports of a history of right ankle fracture.

In a February 2009 statement, the Veteran reported that, since the March 2006 denial of service connection for right ankle disability, he had undergone right ankle surgery. In a March 2009 statement, the Veteran's wife recalled that the Veteran sustained right ankle injury during service in 1980. She stated that ever since the 1980 injury the Veteran had experienced pain and swelling in his right ankle.

In the June 2009 rating decision, the RO denied reopening of service connection for right ankle disability. The RO found that the service treatment records showed a right ankle sprain, and that added VA treatment records showed treatment for right foot bunion. The RO concluded that the newer medical evidence was not material to the issue of service connection for right ankle disability.

The evidence that has been added to the claims file since June 2009 includes more recent medical records and more recent statements from the Veteran. VA treatment records from 2010 through 2015 reflect his report of pain in multiple joints including both ankles. From January 2013, problem lists included diagnoses of arthritis in multiple joints including both ankles. In claims and statements submitted in 2011 through 2015, the Veteran indicated that he was seeking service connection for service connection for arthritis in both ankles and for residuals of right ankle fracture.

Before the June 2009 rating decision, the record contained evidence of a right ankle sprain during service and right foot bunion surgery after service. Medical evidence added since June 2009 shows current right ankle arthritis. The existence of a current right ankle disability was not established by the earlier evidence, and it is necessary to substantiate a claim for service connection for a right ankle disability. The new evidence enables rather than precludes service connection, and thus raises a reasonable possibility of substantiating the claim. The Board therefore finds that evidence that is both new and material has been added. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider the service connection claim on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Right Knee Disability

In July 2005, the Veteran submitted a claim for service connection for right knee disability, with buckling and clicking. He indicated that the disability began in service in 1981, and was not treated during service. In a March 2006 rating decision, the RO denied service connection for right knee disability. In March 2006, the Veteran submitted an NOD that addressed other issues decided in the March 2006 rating decision, but did not address the right knee issue. The March 2006 decision with respect to the right knee therefore became final. No evidence that was new and material to the right knee disability claim was received within the appeal period. No additional service department records were received after that rating decision.

In May 2011, the Veteran submitted a claim for service connection for arthritis in both knees. With respect to his right knee, that claim was in effect a request to reopen a claim for service connection for a disability. In a May 2013 rating decision, the RO denied reopening of a claim for service connection for right knee disability. The Veteran initiated and perfected an appeal of that decision.

The only final disallowance on any basis of the Veteran's claim for service connection for right knee disability is the March 2006 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

The evidence that was in the claims file in March 2006 includes service treatment records, post-service treatment records, and statements from the Veteran. In the report of a November 1978 examination of the Veteran for entrance into service, the examiner checked normal for the condition of his lower extremities. When he was treated in March 1980 for right ankle sprain, the treatment notes were silent for injury or symptoms in the right knee. The remaining service treatment notes also are silent for right knee injury or complaints. On the report of the Veteran's November 1982 service separation examination, the examiner checked normal for the condition of his lower extremities. 

In VA treatment in April 2005, the Veteran reported chronic right knee pain, with stiffness and popping. Right knee x-rays taken in April 2005 showed very early changes consistent with post-traumatic degenerative osteoarthritis. The radiologist's impression was early degenerative joint disease changes.

In July 2005, the Veteran sought service connection for right knee disability. He stated that the knee was buckling and clicking. 

In VA treatment later in 2005, the Veteran reported pain in both knees, worse in the right. He indicated that his right knee pain was chronic.

In the March 2006 rating decision denying service connection for right knee disability, the rating official explained that the Veteran's service treatment records did not show any right knee injury or symptoms during service or at the time of the service separation examination. The official also noted that there was no evidence of right knee arthritis during the year following separation from service.

The evidence that has been added to the claims file since March 2006 includes more recent medical records and more recent statements from the Veteran. VA treatment records from 2006 through 2015 reflect additional reports of pain in the right and left knees and other joints, with an ongoing diagnosis of arthritis. The additional treatment records and statements from the Veteran do not mention the onset or etiology of right knee symptoms.

At the time of the March 2006 rating decision, there was evidence that the Veteran had right knee pain and arthritis. There was no medical or other evidence corroborating any right knee injury or problems during or soon after service. The RO denied service connection on that basis. The evidence received after March 2006 shows ongoing right knee arthritis. The new evidence does not include any information regarding any right knee problems during or soon after service, or regarding any relationship between the current right knee arthritis and any disease, injury, or other events in service. The new evidence, then, does not relate to any unestablished fact necessary to substantiate a claim for service connection for right knee disability. The new evidence therefore is not material to such a claim. In the absence of evidence that is both new and material, the Board denies reopening of the previously denied claim for service connection for right knee disability.

Right Shoulder Disability

In a May 2005 claim, the Veteran sought service connection for chronic right shoulder pain, with unequal shoulder height. He reported that the disability began during service, in November 1981.

In the March 2006 rating decision, the RO denied service connection for right shoulder disability. In March 2006, the Veteran submitted an NOD that addressed other issues decided in the March 2006 rating decision, but did not address the right shoulder issue. The March 2006 decision with respect to the right shoulder therefore became final. No evidence that was new and material to the right shoulder disability claim was received within the appeal period. No additional service department records were received after that rating decision.

In May 2011, the Veteran submitted a claim for service connection for arthritis in both shoulders. With respect to his right shoulder, that claim was in effect a request to reopen a claim for service connection for a disability. In a May 2013 rating decision, the RO denied reopening of a claim for service connection for right shoulder disability. The Veteran initiated and perfected an appeal of that decision. The only final disallowance on any basis of the Veteran's claim for service connection for right shoulder disability is the March 2006 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.


The evidence that was of record in March 2006 includes service treatment records, post-service treatment records, and statements from the Veteran. On the November 1978 service entrance examination, the examiner checked normal for the condition of the Veteran's upper extremities. In February 1981, the Veteran received treatment for lacerations of his left shoulder, left arm, and right shoulder. A treating clinician described the laceration on the right shoulder as superficial. In August 1981, the Veteran received treatment for swelling in his right elbow after he hit that elbow against a steel door. No injury or problem involving the right shoulder was noted at that time. On the November 1982 service separation examination, the examiner checked normal for the condition of the Veteran's upper extremities. 

In VA treatment in April 2005, the Veteran reported chronic right shoulder pain, with popping and stiffness. X-rays showed a normal right shoulder, with normal bone, joint, and soft tissue, and no evidence of fracture or dislocation. In August 2005, he reported right shoulder pain and unequal length in his arms. He stated that during his service he had been required to lift heavy weights. A consulting physician found that the Veteran's arms were of equal length, but that he had thoracic scoliosis to the left. He could straighten up easily, and the scoliosis was then mostly corrected. The physician found that the unequal shoulder height was mostly from a subconscious habit of hanging the right arm more than the left. The physician found that right shoulder x-rays showed minimal arthritic changes in the acromioclavicular (AC) joint. In January 2006, MRI of the Veteran's right shoulder showed possible tearing of the distal supraspinatus tendon.

In the March 2006 rating decision, the rating official noted the 2005 evidence of minimal arthritic changes in the Veteran's right AC joint. The rating official found that the Veteran's service treatment records did not show any right shoulder problem during or at separation from service, and that there was no evidence that he had right shoulder arthritis during the year following his separation from service.

The evidence that was added to the Veteran's claims file after March 2006 includes more recent medical records and statements from the Veteran. Records of VA treatment in 2006 through 2014 reflect the Veteran's reports of right shoulder pain with onset years earlier. From 2007 forward, physicians provided a diagnosis of osteoarthritis of the right shoulder. In February 2009, the Veteran reported a history of dislocation of his right shoulder during service. A treating clinician found that the right shoulder had limited movement.

Before the March 2006 rating decision, the record contained evidence of a right shoulder arthritis. The Veteran had reported that right shoulder disability began in service, and that he had lifted heavy weights during service. In treatment visits since 2006, the Veteran has reported that his right shoulder was dislocated during service. The evidence in March 2006 did not include any clear report of musculoskeletal injury of the right shoulder during service. The new, different account of right shoulder injury history is relevant to the service connection claim. For purposes of reopening a claim, the new evidence is presumed credible. The new evidence enables rather than precludes service connection, and thus raises a reasonable possibility of substantiating the claim. The Board therefore finds that evidence that is both new and material has been added. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider the service connection claim on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Diabetes Mellitus

The Veteran has submitted a claim for service connection for diabetes mellitus. He has diabetes, which is noted in medical records from as early as 2005. He was not found to have diabetes during service. He has not indicated why he believes that his diabetes is related to his service.

The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including diabetes mellitus, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. The Veteran's diabetes, however, is not shown to have manifested within a year after his 1982 separation from service, so there is no basis to presume service connection.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in November 1978 for entrance into service, urinalysis was negative for sugar. The examiner checked normal for the condition of the Veteran's endocrine system. Records of treatment of the Veteran during service are silent for any suspicion or finding of diabetes or other endocrine disorder. On examination in November 1982 for separation from service, urinalysis was negative for sugar. The examiner checked normal for the condition of his endocrine system.

The Veteran has not stated when he first experienced potential diabetes symptoms, or when he was diagnosed with diabetes. The claims file does not contain records of medical treatment of the Veteran soon after separation from service nor in the 1990s or early 2000s.

In April 2005, the Veteran sought VA assistance due to homelessness. VA services that were initiated included medical evaluation. Laboratory testing showed elevated glucose. In June 2005, it was noted that he had type II diabetes mellitus. Subsequent medical records reflect treatment for diabetes. The assembled medical records do not address the etiology of the Veteran's diabetes.

Medical records show that the Veteran has had diabetes from at least 2005 forward. The records do not show when his diabetes first became manifest. During his service, however, no sign of diabetes was found, and physicians stated that his endocrine system was normal. The preponderance of the evidence is against any manifestation of diabetes during service. There is no evidence that diabetes arose soon after service. There is no evidence, and not even a direct contention from the Veteran, that his diabetes is related to his service. The Board therefore denies service connection for his diabetes.

Sarcoidosis

In January 2011, the Veteran submitted a claim for service connection for multiple disorders, including sarcoidosis. Sarcoidosis is among the chronic diseases listed at 38 C.F.R. § 3.309 for service connection is presumed if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.

The Veteran's service treatment records do not show any finding of sarcoidosis. Records of VA treatment in 2005 through 2014 do not show any finding of sarcoidosis. In his 2011 claim and subsequent filings regarding service connection for sarcoidosis, he has not identified any finding, diagnosis, or treatment of sarcoidosis. Nor has he explained why he believes that he had sarcoidosis in service or has it presently. In the absence of evidence of signs, symptoms, or diagnosis of current sarcoidosis, or any indication of sarcoidosis or any purportedly related condition during service, the Board denies the claim for service connection for sarcoidosis.


Left Knee Disability

The Veteran submitted a claim for service connection for left knee disability. He has not stated when he first experienced problems with his left knee. His service treatment records do not reflect any complaint involving his left knee. On examination in November 1982 for separation from service, the examiner checked normal for the condition of the Veteran's lower extremities. There is no direct contention and no evidence, then, that he had any left knee problems during service.

The Veteran has not identified any medical treatment during the year following service, and the claims file does not contain any records from that year. Thus, there is no indication that he had left knee arthritis during the year following separation from service, and no basis to presume service connection for any left knee arthritis.

Records of post-service treatment from 2005 forward reflect the Veteran's reports of musculoskeletal pain in multiple areas, including both knees. Clinicians treat his musculoskeletal pain with pain medication, but the treatment records do not address the etiology of the pain in the left knee.

VA medical records show current left knee pain. Those medical records note that the Veteran has arthritis, but do not specify whether there is arthritis in his left knee. In any case, he has not directly contended, and there is no medical evidence suggesting, that there is any connection between current left knee problems and any injury, disease, exposure, or other events during service. The Board therefore denies service connection for left knee disability.


Left Ankle Disability

The Veteran submitted a claim for service connection for left ankle disability. He has not stated when he first experienced problems with his left ankle. During service, in March 1980, he sustained an injury of his right ankle. There was no complaint or finding involving the right ankle at that time, or at any other time during service. On examination in November 1982 for separation from service, the examiner checked normal for the condition of the Veteran's lower extremities. There is no direct contention and no evidence, then, that he had any left ankle problems during service.

The Veteran has not identified any medical treatment during the year following service, and the claims file does not contain any records from that year. Thus, there is no indication that he had left ankle arthritis during the year following separation from service, and no basis to presume service connection for any left ankle arthritis.

Records of post-service treatment from 2005 forward reflect the Veteran's reports of musculoskeletal pain in multiple areas, including both ankles. Clinicians treat his musculoskeletal pain with pain medication, but the treatment records do not address the etiology of the pain in the left ankle.

VA medical records show current left ankle pain. Those medical records note that the Veteran has arthritis, but do not specify whether there is arthritis in his left ankle. In any case, he has not directly contended, and there is no medical evidence suggesting, that there is any connection between current left ankle problems and any injury, disease, exposure, or other events during service. The Board therefore denies service connection for left ankle disability.

Low Back Disability

The Veteran submitted a claim for service connection for low back disability. He has not stated when he first experienced problems with his low back. His service treatment records do not reflect any complaint involving his low back. On examination in November 1982 for separation from service, the examiner checked normal for the condition of the Veteran's spine. There is no direct contention and no evidence, then, that he had any low back problems during service.

The Veteran has not identified any medical treatment during the year following service, and the claims file does not contain any records from that year. Thus, there is no indication that he had thoracolumbar spine arthritis during the year following separation from service, and no basis to presume service connection for any thoracolumbar spine arthritis.

Records of post-service treatment from 2005 forward reflect the Veteran's reports of musculoskeletal pain in multiple areas, including the low back. Clinicians treat his musculoskeletal pain with pain medication, but the treatment records do not address the etiology of the pain in the low back.

VA medical records show current low back pain. Those medical records note that the Veteran has arthritis, but do not specify whether there is arthritis in his thoracolumbar spine. In any case, he has not directly contended, and there is no medical evidence suggesting, that there is any connection between current low back problems and any injury, disease, exposure, or other events during service. The Board therefore denies service connection for low back disability.

Psychiatric Disability including Major Depression with Psychosis

The Veteran contends that he has psychiatric disability, including major depression with psychosis, that began during service or developed as a result of events during service. His contentions include an assertion that the psychiatric disorder may be attributable to drinking contaminated water during his service at Camp Lejeune, North Carolina.

Psychoses are among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if they became compensably manifested within one year of separation from service.

Camp Lejeune is a United States military installation. In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply. The acknowledged contaminants are the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene. They are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems. In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune. VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis. 

The Veteran's service records show that he was stationed at Cherry Point, North Carolina, from August 1979 to December 1982. Cherry Point is about 20 miles from Camp Lejeune. He was at Camp Lejeune for about five weeks in April and May 1982, for a competition.

The Veteran's service treatment records do not show any complaints or findings of psychiatric, mental, or emotional problems. In the report of the November 1992 service separation examination, the examiner checked normal for the Veteran's psychiatric condition.

The Veteran has not indicated that he had mental health treatment during the year following separation from service, and the claims file contains no treatment records from that year. The available evidence thus does not provide a basis to presume service connection for a psychosis.

The claims file contains records of VA treatment of the Veteran from 2005 forward. In 2005, he reported being homeless due to unemployment and alcohol abuse. In treatment, he was noted to have depression, agitation, insomnia, anxiety, irritability, and anger. He reported periods of serious problems getting along with others. From 2005, treatment included psychiatric medications, including medication for depression. From 2008, symptoms included paranoia and auditory hallucinations. From 2010, diagnoses included major depressive disorder and psychosis.

In January 2011, the Veteran filed a claim for service connection for depression. In December 2011 statement, he asserted that his psychosis and major depression might be related to consuming toxins in drinking water when he was stationed at Camp Lejeune during service.

On VA examination in May 2013, the examiner provided the opinion that it is less likely than not that the Veteran's major depressive disorder with psychosis is due to contaminated water at Camp Lejeune.

In October 2014, the Veteran's sister-in-law C. D. wrote that before service the Veteran was of sound mind and was active, fun, and enjoyed activities. She stated that after service he seemed changed and was sad, withdrawn, and reluctant to talk or to participate in activities. She indicated that since his return from service he had not been able to hold down a job.

Another sister-in-law, D. U., wrote in October 2014 that she had known the Veteran since he was a teenager. She stated that he was an average teenage boy. She reported that after service he had changed, and had become terrible, losing his temper over the smallest things, and screaming and cursing at people. She related that recently he came to her house late at night and screamed and yelled while walking up and down the sidewalk. She stated that he lost jobs very quickly after getting them. She indicated that he was mentally dysfunctional.

In November 2014, the Veteran's wife wrote that during high school the Veteran behaved normally, was kind and helpful, and functioned well in sports, work, and family relationships. She stated that during service the Veteran changed and began to get angry and upset a lot. She reported that when he got out of service he was very much changed. He was in bad condition, she related, not wanting to do anything, unable to keep jobs, drinking heavily, and apparently not caring about anything or anyone. She indicated that presently he was very mean, easily upset, and angry all the time, even with the grandchildren. She indicated that she did not like to be around him much.

In February 2015, private psychologist H. H.-G., Ph.D., reviewed the Veteran's claims file and examined the Veteran. The Veteran stated that he did not have mental health problems before service. He indicated that during service he had tardiness, difficulty following orders, trouble concentrating, difficulty keeping up with the demands of his job, and difficulty getting along with others. He stated that during service he had a disorderly conduct charge. He related that during service he used alcohol to self-medicate for mental and emotional issues. He stated that in the 1980s and 1990s he had domestic violence and DUI charges, and served jail time. He indicated that symptoms of mental disorders continued after service and through the present. He reported that presently he was in mental health treatment that included medications. He related presently having depression, sleep impairment, anxiety, social isolation, struggles with social interaction, panic, paranoia, and auditory hallucinations with command voices.

Dr. H.-G. observed that the Veteran appeared anxious and paranoid, with variable concentration, normal attention, speech, and thought, and the report of overt hallucinations. Dr. H.-G. noted that persons who knew the Veteran reported that he behaved and functioned normally before service and had serious difficulties and misbehavior after he returned from service. Dr. H.-G. expressed the opinion that the Veteran has major depressive disorder with psychotic features. Dr. H.-G. opined that the current disorder more likely than not arose during his military service and has continued uninterrupted to the present.

In February 2015, private physician H. S., M.D., wrote that he had reviewed the Veteran's claims file and examined the Veteran. Dr. S. agreed with another clinician's diagnosis of major depressive disorder with psychosis. Dr. S. noted family members accounts of the Veteran's behavior before and after service. Dr. S. stated the opinion that the Veteran's mental illness first manifested itself during his service. He opined that the mental illness was merely coincidental to, and not related to, his exposure to contaminated water at Camp Lejeune. He expressed the opinion that it was more likely than not, however, that his mental disorder with psychosis began during his service.

The Veteran has current psychiatric disability, diagnosed as major depression with psychosis. During service, he did not seek mental health treatment, and clinicians did not find signs of mental disorder. Persons who know him, however, have reported that mentally and behaviorally he functioned normally before service, and showed significant mood and behavior problems during service and upon his return from service. Drs. H.-G. and S. each opined supporting a likelihood that his current disorders began during service. Considering the accounts from persons who know him and the clinician's opinions, the evidence reasonably supports a finding that his mental disorder began service. The Board therefore grants service connection for the current psychiatric disorders.


ORDER

A claim for service connection for right ankle disability is reopened.

Reopening of a claim for service connection for right knee disability is denied.

A claim for service connection for right shoulder disability is reopened.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for psychiatric disability, including major depression with psychosis, is granted.



REMAND

In this decision, the Board has granted reopening of previously denied claims for service connection for right ankle and right shoulder disabilities. The Board is remanding to the RO, for the development of additional evidence, the reopened claims for service connection, on the merits for right ankle and right shoulder disabilities, and the claims for service connection for emphysema, COPD, left shoulder disability, and skin disorders.

Service treatment records show that the Veteran had a right ankle sprain during service. Recent VA medical records show diagnosis of right ankle arthritis. The assembled medical records do not directly address the question of the likelihood of a relationship between the sprain in service and the current arthritis. The Board is remanding the issue for a VA medical examination with file review and opinion as to the likelihood of such a relationship.

Recent VA medical records show that the Veteran has right shoulder arthritis. Service treatment records show that he sustained relatively deep lacerations of the left shoulder and arm and superficial laceration of the right shoulder. He essentially contends that during service he sustained right shoulder injury, including musculoskeletal injury and dislocation, and that the injury in service led to the current arthritis. The assembled medical records do not address the question of the likelihood of a relationship between events in service and the current arthritis. The Board is remanding the issue for a VA medical examination with file review and opinion as to the likelihood of such a relationship.

The Veteran is seeking service connection for emphysema and COPD. He indicates that he was exposed to asbestos during service. During service, he had treatment for an upper respiratory infection on one occasion. His service treatment records are silent for suspicions or findings of emphysema or COPD. The assembled records of post-service medical treatment are from 2005 forward. Those records reflect respiratory symptoms. Physicians found in 2010 that the Veteran had COPD and in 2012 that he had emphysema. In treatment in 2011, the Veteran stated that during his military service he was exposed to asbestos. The claims file contains no further information about his possible asbestos exposure during service. The assembled medical evidence does not directly address the likely etiologies of his emphysema and COPD. The Board is remanding the emphysema and COPD issues to seek from the Veteran more information about his exposure to asbestos during service, and for a VA examination with file review and opinions regarding the etiologies of the emphysema and COPD.

The Veteran sustained left shoulder and arm laceration injuries during service, in February 1981. In February 2009, he submitted a claim for service connection for several disorders including scars on the left shoulder and arm. In a June 2009 rating decision, the RO denied service connection for scars on the left shoulder and arm. The Veteran initiated, but did not perfect or complete, an appeal of the denial of service connection for those scars. Later, in a May 2011 claim, the Veteran sought service connection for arthritis in the left and right shoulders. He appealed the RO's denial of that claim.

Service treatment records reflect left shoulder and shoulder area muscle and fascia injury from the 1981 lacerations. Records of post-service VA treatment reflect reports of left shoulder pain, findings related to left shoulder muscles and tendons, and possible left shoulder arthritis. The assembled medical records do not directly address the question of the likelihood of a relationship between the left shoulder and shoulder area injuries in service and current disorders of the left shoulder and shoulder area. The Board is remanding the issue for a VA medical examination with file review and opinion as to the likelihood of such a relationship.

The Veteran contends that he has skin disorders that began during service. He also contends that current skin disorders may be attributable to drinking and bathing with contaminated water at Camp Lejeune during service. No skin disorders were noted when the Veteran entered service. During service, he sought treatment in May 1981 for a rash on the back of his neck that had been present for two weeks. A clinician indicated that fungal growth was possible. The Veteran was at Camp Lejeune for about five weeks in April and May 1982. On separation from service, a nevus on his chest was noted. Post-service treatment notes reflect some skin disorders. The assembled evidence does not address the likely etiology of any current chronic or recurrent skin disorders. The Board is remanding the issue for a VA examination with file review, clarification as to current skin disorders, and opinions as to the likelihood that current disorders began during service or are related to exposure to contaminated water at Camp Lejeune.

Accordingly, these matters are REMANDED for the following action:

1. Ask the Veteran to provide information about his possible exposure to asbestos during service, which he reported during VA treatment. Inform him that the information that is relevant to his claims for service connection for respiratory disorders includes:

A. Where he believes he may have been exposed (in what types of buildings or vehicles, and at which duty stations);

B. The types of duties or activities in which he was engaged when he may have been exposed;

C. How near he was to the possible asbestos sources; and

D. If he saw possible asbestos or asbestos-containing material, the condition of the material (solid, coming apart, or in small pieces).

2. Schedule the Veteran for a VA examination to address the likely etiology of current right ankle disability, including arthritis, and current right shoulder disability, including arthritis. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that (A) the current right ankle disability, including arthritis, and (B) the current right shoulder disability, including arthritis, is causally related to events in service, including right ankle sprain and right shoulder lacerations treated in service. Ask the examiner to explain the conclusions reached.

3. Schedule the Veteran for a VA pulmonology examination to address the likely etiology of current COPD and emphysema. Provide the Veteran's claims file, including any information from the Veteran about possible asbestos exposure, to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinions, with respect to the Veteran's COPD and his emphysema, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder (A) became symptomatic during service, (B) is related to claimed asbestos exposure during service, or (C) is otherwise causally related to disease, injury, exposures, or other events during service. Ask the examiner to explain the conclusions reached.

4. Schedule the Veteran for a VA musculoskeletal examination to address the likely etiology of disability of the left shoulder and shoulder area, including arthritis and muscle or tendon injury residuals. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses of all current disorders, including any arthritis, of the left shoulder joint, all current disorders of the left shoulder area and left upper arm, including any scars and other residuals of injury of muscles, tendons, or fascia. Ask the examiner to provide opinions, for each current disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder is related to the laceration injuries treated during the Veteran's service, or is otherwise causally related to service. Ask the examiner to explain the conclusions reached.

5. Schedule the Veteran for a VA dermatology examination to address the nature and likely etiology of current skin disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses of all current skin disorders. Ask the examiner to provide opinions, for each current skin disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder (A) began during service and continued or recurred thereafter, or (B) is related to drinking and bathing with contaminated water at Camp Lejeune while stationed there for five weeks in 1982. Ask the examiner to explain the conclusions reached.

6. Thereafter, review the expanded record and reconsider the remanded claims. If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


